Case 1:18-cv-20864-JLK Document 56 Entered on FLSD Docket 09/29/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                  CASE NO.: 1:18-CV-20864-JLK/JB


  JOSE VELZQUEZ,

          Plaintiff,

  vs.

  GATOR PARK, INC.,

        Defendant.
  ______________________________________/

                       PLAINTIFF’S MOTION FOR EXTENSION OF TIME

        The Plaintiff, JOSE VELAZQUEZ, by and through undersigned counsel, pursuant to Federal

 Rule of Civil Procedure 6(b)(1)(B), Local Rule 7.1(a)(1)(J), and this Court’s Order Resetting Trial,

 entered on April 24, 2020 [DE-53], hereby moves this Court for an Order extending the time for the

 parties to complete pretrial discovery and file any pretrial motions. In support of his Motion, Plaintiff

 states the following:

 1.     This matter arises from an airboat crash which occurred on or about May 30, 2015.

 2.     On April 24, 2020, this Court granted Defendant’s Unopposed Motion for Extension of Time

        and reset the deadlines for the parties to complete pretrial discovery and file any pretrial

        motions as of September 9, 2020, and September 14, 2020, respectively.

 3.     Although the parties have engaged in some discovery, including completion of two

        depositions, Plaintiff has been unable to conclude all discovery efforts necessary to

        adequately prepare for trial prior to the aforementioned deadlines.

 4.     This Court has discretion to allow a brief extension of the expired scheduling deadlines upon

        a showing of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B).

 5.     Here, Plaintiff does not reside within the Court’s jurisdiction, or any other part of the State
Case 1:18-cv-20864-JLK Document 56 Entered on FLSD Docket 09/29/2020 Page 2 of 3



        of Florida, and has been without local representation since December 16, 2019.

 6.     On January 10, 2020, Plaintiff filed a Notice of Pro Se Appearance [DE-50] citing his intent

        to obtain new local counsel, unaware at the time that a global pandemic would, shortly

        thereafter, disrupt these proceedings, and daily life in general.

 7.     The Plaintiff was recently able to secure Knight Law, P.A. as local counsel. Upon review

        of the filings and materials produced thus far, undersigned counsel has identified the need

        for additional discovery, including the deposition of Defendant, Gator Park, Inc., pursuant

        to Federal Rule of Civil Procedure 30(b)(6).

 8.     The Plaintiff has attempted to confer with defense counsel, Douglas B. Melamed, Esq.,

        regarding the relief requested herein, however, Plaintiff has not received a definitive position

        from Mr. Melamed.

 9.     This Motion is not interposed for purpose of delay nor will any party be prejudiced by the

        relief requested.

        WHEREFORE, the Plaintiff, JOSE VELAZQUEZ, respectfully requests that this Court

 enter an Order granting an extension of the time for the parties to complete pretrial discovery and

 file any pretrial motions and for any further relief this Court deems just and appropriate.

        Dated this 29th day of September 2020.

                                                       Respectfully submitted,

                                                       Knight Law, P.A.
                                                       20801 Biscayne Blvd, 4th Floor
                                                       Aventura, Florida 33180
                                                       Telephone: 786.480.0045

                                                       By: /s/ Jeremy I. Knight
                                                       Florida State Bar No.: 1009132
                                                       Email: Yirmi@KnightLawFL.com
                                                       By: /s/ Elroy M. John, Esq.
                                                       Florida State Bar No.: 100248
                                                       Email: Elroy@KnightLawFL.com
                                                       Attorneys for Plaintiff

                                                   2
Case 1:18-cv-20864-JLK Document 56 Entered on FLSD Docket 09/29/2020 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of September 2020, a true and correct copy was

 electronically filed and served via the Court’s CM/ECF system.


                                                    Knight Law, P.A.
                                                    20801 Biscayne Blvd, 4th Floor
                                                    Aventura, Florida 33180
                                                    Telephone: 786.480.0045

                                                    By: /s/ Jeremy I. Knight
                                                    Florida State Bar No.: 1009132
                                                    Email: Yirmi@KnightLawFL.com
                                                    By: /s/ Elroy M. John, Esq.
                                                    Florida State Bar No.: 100248
                                                    Email: Elroy@KnightLawFL.com
                                                    Attorneys for Plaintiff




                                                3
